Exhibit 10.4

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY NOTE

 

$40,000,000.00

McLean, Virginia            

November 13, 2006

THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY NOTE (this “Note”) is
made this 13th day of November, 2006, by the ANALEX CORPORATION, a Delaware
corporation, for the benefit of BANK OF AMERICA, N.A., a national banking
association (the “Lender”).

RECITALS

A. The Borrower obtained from the Lender, among other things, a revolving credit
facility in the current maximum principal sum of $40,000,000 (the “Original
Credit Facility”). The revolving credit facility was evidenced by an Amended and
Restated Revolving Credit Facility Note dated May 28, 2004 (the “Original
Note”).

B. Advances and readvances under the Original Credit Facility have been governed
by the terms and conditions of the an Amended and Restated Credit Agreement by
and between the Borrower and the Lender dated May 28, 2004, as amended from time
to time (the “Original Financing Agreement”). The Original Financing Agreement
is being amended and restated pursuant to the Second Amended and Restated Credit
Agreement of even date herewith (as amended, modified, restated, substituted,
extended or renewed at any time and from time to time, the “Agreement”).

C. The Borrower has applied to the Lender to modify certain terms and conditions
of the Original Financing Agreement and the Lender has agreed on the condition,
among others, that the Original Note be amended and restated in its entirety.

E. All defined terms used in this Note and not defined herein shall have the
meaning given to such terms in the Credit Agreement.

NOW, THEREFORE, in order to induce the Lender to modify the credit facilities to
the Borrower, the Borrower hereby amends and restates the Original Note as
follows:

FOR VALUE RECEIVED, the undersigned, ANALEX CORPORATION, a Delaware corporation
(the “Borrower”), promises to pay to the order of BANK OF AMERICA, N.A. (the
“Lender”) on or before the Revolving Credit Facility Maturity Date, and at such
earlier dates as may be required by the Agreement, the aggregate unpaid
principal amount of all Revolving Credit Facility Loans made by the Lender to
the Borrower from time to time pursuant to the Agreement. The Borrower further
promises to pay to the order of the Lender interest on the unpaid principal
amount hereof from time to time outstanding at the rate or rates per annum
determined pursuant to the Agreement, payable on the dates set forth in the
Agreement.

 



--------------------------------------------------------------------------------

This Note is the “Revolving Credit Facility Note” referred to in, and is
entitled to the benefits of the Credit Agreement, which among other things
provides for the acceleration of the maturity hereof upon the occurrence of
certain events and for prepayments in certain circumstances and upon certain
terms and conditions. Terms defined in the Agreement have the same meanings
herein.

If the Borrower fails to make any payment under this Note within seven days
after the due date, the Borrower shall pay the Lender a late charge of five
percent of the amount of the payment.

This Note is secured by and is entitled to the benefits of the Liens granted by
the Security Agreement referred to in the Agreement.

The Borrower hereby expressly waives presentment, demand, protest and all other
demands and notices (except as otherwise provided in the Agreement) in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Agreement, and an action for amounts due hereunder or
thereunder shall immediately accrue, in each case except as otherwise expressly
provided in the Agreement.

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the Commonwealth of Virginia, without regard to principles of choice
of law.

It is expressly understood and agreed that the indebtedness evidenced by the
Original Note has not been extinguished or discharged hereby and is consolidated
herein. The Borrower agrees that the execution of this Note is not intended to
and shall not cause or result in a novation with regard to the Original Note or
the indebtedness.

 

ANALEX CORPORATION By:  

/s/ C. Wayne Grubbs

  (SEAL) Name:   C. Wayne Grubbs   Title:   SVP, CFO and Treasurer  